Exhibit 10.3          

 

UNITED COMMUNITY BANKS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT (the "Agreement"), made and entered into as of this 7th day of
June, 2001, by and between UNITED COMMUNITY BANKS, INC., a Georgia Corporation
(the "Company"), and Rex S. Schuette ("Executive").

W I T N E S S E T H:

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

WHEREAS, the Company desires to assure both itself and its key employees of
continuity of management and objective judgment in the event of any Change in
Control of the Company, and to induce its key employees to remain employed by
the Company; and

WHEREAS, the Company desires to provide certain compensation and benefits to
Executive in the event of the termination of his employment under certain
circumstances; and

WHEREAS, the Company and Executive have determined it is in their mutual best
interests to enter into this Agreement;

NOW, THEREFORE, the parties hereby agree as follows:

1.            TERM OF AGREEMENT.

This Agreement shall commence on the date hereof and shall terminate on the
earlier of Executive’s termination of employment without entitlement to any
benefits hereunder or the date Executive attains age 65; provided, however, the
Agreement may be terminated prior to such time by mutual written agreement of
Executive and the Company. This Agreement shall not be considered an employment
agreement and in no way guarantees Executive the right to continue in the
employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.



2.            DEFINITIONS. For purposes of this Agreement, the following terms
shall have the meanings specified below:



2.1       "Base Salary." Executive’s annual salary in effect on his Date of
Termination or, if greater, Executive’s highest rate of annual salary in effect
during the six-month period prior to his Date of Termination.

2.2       "Board" or "Board of Directors." The Board of Directors of the
Company, or its successor.

 

--------------------------------------------------------------------------------

 

2.3       "Cause." The involuntary termination of Executive by the Company for
the following reasons shall constitute a termination for Cause:

(a)       If termination shall have been the result of an act or acts by
Executive which have been found in an applicable court of law to constitute a
felony (other than traffic-related offenses);

(b)       If termination shall have been the result of an act or acts by
Executive which are in the good faith judgment of the Board determined to be in
violation of law or of policies of the Company and which result in demonstrably
material injury to the Company;

(c)       If termination shall have been the result of an act or acts of proven
or undenied dishonesty by Executive resulting or intended to result directly or
indirectly in significant gain or personal enrichment to Executive at the
expense of the Company; or

(d)       Upon the willful and continued failure by Executive substantially to
perform his duties with the Company (other than any such failure resulting from
incapacity due to mental or physical illness not constituting a Disability, as
defined herein), after a demand in writing for substantial performance is
delivered by the Board or President, which demand specifically identifies the
manner in which the Board or President believes that Executive has not
substantially performed his duties, and such failure results in demonstrably
material injury to the Company.

With respect to clauses (b), (c) or (d) above of this Section, Executive shall
not be deemed to have been involuntarily terminated for Cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board at a meeting of the Board (after reasonable notice to Executive and an
opportunity for him, together with his counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in clauses (b), (c) or (d) and specifying the
particulars thereof in detail. For purposes of this Agreement, no act or failure
to act by Executive shall be deemed to be "willful" unless done or omitted to be
done by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interests of the Company.

2.4       "Change in Control." A Change in Control of the Company means any one
of the following events:

> > (a)       The acquisition (other than from the Company) by any Person of
> > Beneficial Ownership of twenty percent (20%) or more of the combined voting
> > power of the Company’s then outstanding voting securities; provided,
> > however, that for purposes of this definition, Person shall not include any
> > person who on June 1, 2001 owns ten percent (10%) or more of the Company’s
> > outstanding securities, and a Change in Control shall not be deemed to occur
> > solely because twenty percent (20%) or more of the combined voting power of
> > the Company’s then outstanding securities is acquired by (i) a trustee or
> > other fiduciary holding securities under one (1) or more employee benefit
> > plans maintained by the Company or any of its subsidiaries, or (ii) any
> > corporation, which, immediately prior to such acquisition, is owned directly
> > or indirectly by the shareholders of the Company in the same proportion as
> > their ownership of stock in the Company immediately prior to such
> > acquisition.

2

--------------------------------------------------------------------------------

 

> > (b)       Approval by shareholders of the Company of (1) a merger or
> > consolidation involving the Company if the shareholders of the Company,
> > immediately before such merger or consolidation do not, as a result of such
> > merger or consolidation, own, directly or indirectly, more than fifty
> > percent (50%) of the combined voting power of the then outstanding voting
> > securities of the corporation resulting from such merger or consolidation in
> > substantially the same proportion as their ownership of the combined voting
> > power of the voting securities of the Company outstanding immediately before
> > such merger or consolidation, or (2) a complete liquidation or dissolution
> > of the Company or an agreement for the sale or other disposition of all or
> > substantially all of the assets of the Company.
> > 
> > (c)       A change in the composition of the Board such that the individuals
> > who, as of June 1, 2001, constitute the Board (such Board shall be
> > hereinafter referred to as the "Incumbent Board") cease for any reason to
> > constitute at least a majority of the Board; provided, however, for purposes
> > of this definition that any individual who becomes a member of the Board
> > subsequent to June 1, 2001 whose election, or nomination for election by the
> > Company’s shareholders, was approved by a vote of at least a majority of
> > those individuals who are members of the Board and who were also members of
> > the Incumbent Board (or deemed to be such pursuant to this proviso) shall be
> > considered as though such individual were a member of the Incumbent Board;
> > but, provided, further, that any such individual whose initial assumption of
> > office occurs as a result of either an actual or threatened election contest
> > (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
> > the Exchange Act, including any successor to such Rule), or other actual or
> > threatened solicitation of proxies or consents by or on behalf of a Person
> > other than the Board, shall not be so considered as a member of the
> > Incumbent Board.

2.5       "CIC Severance Period." A period equal to the lesser of (i) 24 months
from Executive’s Date of Termination or (ii) the number of months (rounded to
the nearest month) from Executive’s Date of Termination until the date he
attains age 65.

2.6       "Code." The Internal Revenue Code of 1986, as it may be amended from
time to time.

2.7       "Company." United Community Banks, Inc., a Georgia corporation, or any
successor to its business and/or assets.

2.8       "Date of Termination." The date specified in the Notice of Termination
(which, unless otherwise required by this Agreement, may be immediate) as the
date upon which the Executive’s employment with the Company is to cease. In the
case of termination by Executive for Good Reason, the Date of Termination shall
not be less than thirty (30) days nor more than sixty (60) days from the date
the notice of termination is given.

 

3

--------------------------------------------------------------------------------

 

2.9       "Disability." Disability shall have the meaning ascribed to such term
in the Company’s long-term disability plan covering the Executive, or in the
absence of such plan, a meaning consistent with Section 22(e)(3) of the Code.

2.10       "Good Reason." A Good Reason for termination by Executive of
Executive’s employment shall mean the occurrence (without the Executive’s
express written consent) during the 6-month period prior to, or within the
eighteen (18) month period following, the date of a Change in Control of any one
of the following acts by the Company, or failures by the Company to act, unless,
in the case of any act or failure to act described in paragraphs (a), (c), or
(d) below, such act or failure to act is corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof (the
date 6 months prior to the date of the Change in Control is referred to in this
Section 2.10 as the "Change in Control Date"):

(a)       the substantial adverse change in Executive’s responsibilities at the
Company from those in effect immediately prior to the Change in Control Date; or

(b)       the required relocation of Executive to a location outside of the
market area of the Company on the Change in Control Date; or

(c)       a material reduction from those in effect on the Change in Control
Date in the levels of coverage of Executive under the Company’s director and
officer liability insurance policy or indemnification commitments; or

(d)       after the Change in Control Date, a reduction in Executive’s Base
Salary, a reduction in his incentive compensation or the failure by the Company
to continue to provide Executive with benefits substantially similar to those
enjoyed by Executive under any of the Company’s pension, deferred compensation,
life insurance, medical, health and accident or disability plans in which
Executive was participating at the Change in Control Date, the taking of any
action by the Company which would directly or indirectly reduce any of such
benefits or deprive Executive of any material fringe benefit enjoyed by
Executive at the Change in Control Date.

Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness,
except for a Disability as defined in Section 2.9 above. Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder.

2.11       "Notice of Termination". A written notice from one party to the other
party specifying the Date of Termination and which sets forth in reasonable
detail the facts and circumstances relating to the basis for termination of
Executive’s employment.

2.12       "Person". Any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.

4

--------------------------------------------------------------------------------

 

3.       SCOPE OF AGREEMENT.

This Agreement provides for the payment of compensation and benefits to
Executive in the event in connection with a Change in Control his employment is
involuntarily terminated by the Company without Cause or if the Executive
terminates his employment for Good Reason. If Executive is terminated by the
Company for Cause, dies, incurs a Disability or voluntarily terminates
employment (other than for Good Reason), this Agreement shall terminate, and
Executive shall be entitled to no payments of compensation or benefits pursuant
to the terms of this Agreement; provided that in such events, Executive will be
entitled to whatever benefits are payable pursuant to the terms of any health,
life insurance, disability, welfare, retirement, deferred compensation, or other
plan or program maintained by the Company. Executive agrees that this Agreement
supercedes and replaces any existing plan or arrangement of the Company,
including any employment agreement, which provides Executive severance benefits
in the event of his termination under the circumstances covered by this
Agreement.



4.       BENEFITS UPON TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.



If a Change in Control occurs during the term of this Agreement and Executive’s
employment is terminated within six (6) months prior to or eighteen (18) months
following the date of the Change in Control, and if such termination is an
involuntary termination by the Company without Cause (and does not arise as a
result of death or Disability) or a termination by Executive for Good Reason (as
defined in Section 2.10 above), Executive shall be entitled to the compensation
and benefits described in Section 4.1 through 4.7 below. If Executive does not
participate in a particular plan or program at the Change in Control Date (or if
the Company no longer maintains or offers such plan or program at the Change in
Control Date), the provisions of the section related to such plan, program or
award shall not apply to Executive.

4.1       Base Salary. Executive shall continue to receive his Base Salary
(subject to withholding of all applicable taxes) for the entire CIC Severance
Period (as defined in Section 2.5 above), provided that all such salary payments
shall be made in a lump sum payment (determined by taking the Present Value, as
defined in Section 5.5, of such payments) no later than 30 days after his Date
of Termination.

4.2       Annual Bonus. Executive shall be entitled to bonus payments from the
Company as follows:

(a)       Notwithstanding any terms of the plan to the contrary, for the fiscal
year that ended prior to Executive’s Date of Termination, but for which no
annual bonus payments have been paid as of his Date of Termination, Executive
shall receive a bonus calculated using the actual results for all performance
criteria, provided that in no case shall the bonus under this subsection (a) be
less than the bonus Executive received for the fiscal year immediately preceding
such fiscal year. Such amount shall be payable at the time such bonus amounts
are paid to other participants, or if previously paid to other participants, no
later than 30 days after the Executive’s Date of Termination.

5

--------------------------------------------------------------------------------

 

(b)       For the fiscal year during which Executive’s Date of Termination
occurs, Executive shall receive, within 30 days following his Date of
Termination, a prorated bonus (based on the number of days that he was employed
during such fiscal year), calculated as if Executive’s target award level
(including any personal performance component) under the Company’s annual
incentive had been achieved for such year.

(c)       In addition to the bonus payments payable under (a) and (b) above,
Executive shall be entitled to an additional bonus amount equal to the average
of the bonuses paid to him with respect to the two fiscal years in which bonuses
were paid to him immediately preceding the year in which his Date of Termination
occurs, multipled by two or, if less, multiplied by a number (which need not be
a whole number) equal to the number of months in the CIC Severance Period
divided by 12. Such bonus amount shall be payable in a lump sum within 30 days
following the Executive’s Date of Termination.

4.3       Health and Life Insurance Coverages.

(a)       The group health care (including any executive medical plan) and group
term life insurance benefits coverages provided to Executive at his Date of
Termination shall be continued at the same level as for active executives and in
the same manner as if his employment under this Agreement had not terminated,
beginning on the Date of Termination and ending on the last day of the CIC
Severance Period. Any additional coverages Executive had at termination,
including dependent coverage, will also be continued for such period on the same
terms, to the extent permitted by the applicable policies or contracts. Any
costs Executive was paying for such coverages at the time of termination shall
be paid by Executive by separate check payable to the Company each month in
advance. If the terms of any benefit plan referred to in this Section, or the
laws applicable to such plan do not permit continued participation by Executive,
then the Company will arrange for other coverage(s) satisfactory to Executive at
Company’s expense which provides substantially similar benefits or, at
Executive’s election, will pay Executive a lump sum amount equal to the costs of
such coverage(s) for the CIC Severance Period.

(b)       For purposes of any individual executive life insurance policy (or
policies) maintained by the Company for Executive, the Company shall continue to
pay the premiums for such policy or policies during the CIC Severance Period.

4.4       Retiree Medical Coverage. If Executive has satisfied the requirements
for receiving Retiree Medical Coverage on his Date of Termination or will
satisfy such requirements prior to the last day of the CIC Severance Period,
Executive (and his dependents) shall be covered by, and receive benefits under,
the Company’s Retiree Medical Coverage program for executives at his level.
Executive’s Retiree Medical Coverage shall commence on the date his group health
care coverage terminates under section 4.3 above, and shall continue for the
life of the Executive (i.e., the coverage shall be vested and may not be
terminated), subject only to such changes in the level of coverage that apply to
executives at his level generally.

4.5       Profit Sharing Plan. Executive will be entitled to continue to
participate, consistent with past practices, for the CIC Severance Period in the
Profit Sharing Plan (or any successor or replacement plan) as in effect as of
his Date of Termination. Executive’s participation in such Profit Sharing Plan
shall continue for the CIC Severance Period and the compensation payable to
Executive under Sections 4.1 and 4.2(c) above shall be treated (unless otherwise
excluded) as compenation under the plan as if it were paid on a monthly basis.
Executive will receive an amount equal to the Company’s contributions to the
Profit Sharing Plan, assuming Executive had participated in such plan at the
maximum permissible contributions level. If continued participation in any plan
is not permitted by the plan or by applicable law, the Company shall pay to
Executive or, if applicable, his beneficiary, a supplemental benefit equal to
the Present Value on the Date of Termination (calculated as provided in the
plan) of the excess of (i) the benefit Executive would have been paid under such
plan if he had continued to be covered for the CIC Severance Period (less any
amounts Executive would have been required to contribute), over (ii) the benefit
actually payable under such plan. The Company shall pay such additional benefits
in a lump sum within 30 days of his Date of Termination.

6

--------------------------------------------------------------------------------

 

4.6       Automobile, Club Dues. Executive shall be provided for the CIC
Severance Period at the Company’s expense with an automobile (and related
automobile expenses) commensurate with the practice in effect for executives at
the date of the Change in Control, and payment of club dues and assessments in
accordance with the current practice.

4.7       Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
long-term disability, AD&D, etc.), shall cease on his Date of Termination,
provided that any conversion or extension rights applicable to such benefits
shall be made available to Executive at his Date of Termination or when such
coverages otherwise cease at the end of the CIC Severance Period.



5.            LIMITATION ON BENEFITS.



5.1       Notwithstanding anything in this Agreement to the contrary, any
benefits payable or to be provided to Executive by the Company or its
affiliates, whether pursuant to this Agreement or otherwise, which are treated
as Severance Payments shall, but only to the extent necessary, be modified or
reduced in the manner provided in 5.2 below so that the benefits payable or to
be provided to Executive under this Agreement that are treated as Severance
Payments, as well as any payments or benefits provided outside of this Agreement
that are so treated, shall not cause the Company to have paid an Excess
Severance Payment. In computing such amount, the parties shall take into account
all provisions of Code Section 280G, and the regulations thereunder, including
making appropriate adjustments to such calculation for amounts established to be
Reasonable Compensation.

5.2       In the event that the amount of any Severance Payments which would be
payable to or for the benefit of Executive under this Agreement must be modified
or reduced to comply with this Section 5, Executive shall direct which Severance
Payments are to be modified or reduced; provided, however, that no increase in
the amount of any payment or change in the timing of the payment shall be made
without the consent of the Company.

5.3       This Section 5 shall be interpreted so as to avoid the imposition of
excise taxes on Executive under Section 4999 of the Code or the disallowance of
a deduction to the Company pursuant to Section 280G(a) of the Code with respect
to amounts payable under this Agreement or otherwise. Notwithstanding the
foregoing, in no event will any of the provisions of this Section 5 create,
without the consent of Executive, an obligation on the part of Executive to
refund any amount to the Company following payment of such amount.

7

--------------------------------------------------------------------------------

 

5.4       In addition to the limits otherwise provided in this Section 5, to the
extent permitted by law, Executive may in his sole discretion elect to reduce
any payments he may be eligible to receive under this Agreement to prevent the
imposition of excise taxes on Executive under Section 4999 of the Code.

5.5       For purposes of this Section 5, the following definitions shall apply:

(a)       "Excess Severance Payment". The term "Excess Severance Payment" shall
have the same meaning as the term "excess parachute payment" defined in Section
280G(b)(1) of the Code.

(b)       "Severance Payment". The term "Severance Payment" shall have the same
meaning as the term "parachute payment" defined in Section 280G(b)(2) of the
Code.

(c)       "Reasonable Compensation". The term "Reasonable Compensation" shall
have the same meaning as provided in Section 280G(b)(4) of the Code. The parties
acknowledge and agree that, in the absence of a change in existing legal
authorities or the issuance of contrary authorities, amounts received by
Executive as damages under or as a result of a breach of this Agreement shall be
considered Reasonable Compensation.

(d)       "Present Value". The term "Present Value" shall have the same meaning
as provided in Section 280G(d)(4) of the Code.



6.            MISCELLANEOUS.



6.1       No Obligation to Mitigate. Executive shall not be required to mitigate
the amount of any payment provided for under this Agreement by seeking other
employment, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise

6.2       Contract Non-Assignable. The parties acknowledge that this Agreement
has been entered into due to, among other things, the special skills and
knowledge of Executive, and agree that this Agreement may not be assigned or
transferred by Executive.

6.3       Successors; Binding Agreement.

(a)       In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or that acquires a controlling stock
interest in the Company to expressly assume and

8

--------------------------------------------------------------------------------

 

agree to perform this Agreement, in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effective date of such succession shall be a breach of this Agreement and
shall entitle Executive to compensation and benefits from the Company under
Section 4 in the amount and on the same terms as Executive would be entitled to
hereunder if Executive were to terminate Executive’s employment for Good Reason.

(b)       This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amount is still payable to Executive hereunder (other than amounts
which, by their terms, terminate upon the death of Executive), all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
Executive’s estate.

6.4       Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or seven days after mailing if mailed first
class, certified mail, postage prepaid, addressed as follows:

> > If to the Company:
> > 
> > United Community Banks, Inc.
> > 
> >  
> > 
> > Attention: ______________
> > 
> >  
> > 
> > P.O. Box 398
> > 
> >  
> > 
> > Blairsville, GA 30514
> > 
> >  
> > 
> > If to Executive:
> > 
> >  Rex S. Schuette
> > 
> >  
> > 
> > _________________
> > 
> >  
> > 
> > _________________
> > 
> >  

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

6.5       Provisions Severable. If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

6.6       Waiver. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

9

--------------------------------------------------------------------------------

 

6.7       Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

6.8       Governing Law. The validity and effect of this Agreement shall be
governed by and be construed and enforced in accordance with the laws of the
State of Georgia.

6.9       Disputes; Legal Fees; Indemnification.

(a)       Disputes. All claims by Executive for compensation and benefits under
this Agreement shall be in writing and shall be directed to and be determined by
the Board. Any denial by the Board of a claim for benefits under this Agreement
shall be provided in writing to Executive within 30 days of such decision and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to Executive for a review of its decision denying a claim and shall further
allow Executive to appeal in writing to the Board a decision of the Board within
sixty (60) days after notification by the Board that Executive’s claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Atlanta, Georgia, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.

(b)       Legal Fees. If, in connection with a Change in Control, Executive
terminates his employment for Good Reason or if the Company involuntarily
terminates Executive without Cause, then, in the event Executive incurs legal
fees and other expenses in seeking to obtain or to enforce any rights or
benefits provided by this Agreement and is successful, in whole or in part, in
obtaining or enforcing any such rights or benefits through settlement,
mediation, arbitration or otherwise, the Company shall promptly pay Executive’s
reasonable legal fees and expenses and related costs incurred in enforcing this
Agreement including, without limitation, attorneys fees and expenses, experts
fees and expenses, investigative fees, and travel expenses. Except to the extent
provided in the preceding sentence, each party shall pay its own legal fees and
other expenses associated with any dispute under this Agreement.

(c)       Indemnification. During the Term of this Agreement and after
Executive’s termination, the Company shall indemnify Executive and hold
Executive harmless from and against any claim, performance as an officer,
director or employee of the Company or any of its subsidiaries or other
affiliates or in any other capacity, including any fiduciary capacity, in which
Executive serves at the Company’s request, in each case to the maximum extent
permitted by law and under the Company’s Articles of Incorporation and By-Laws
(the "Governing Documents"), provided that in no event shall the protection
afforded to Executive hereunder be less than that afforded under the Governing
Documents as in effect on the date of this Agreement except from changes
mandated by law.

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE

/s/ Rex S. Schuette                                               

 

 

UNITED COMMUNITY BANKS, INC.

By:  /s/ Jimmy Tallent                                            

 

Attest:

 

/s/ Thomas C. Gilliland                                     
Secretary
(CORPORATE SEAL)